DETAILED ACTION
	This is the first office action for US Application 17/549,646 for a Row-end Cantilevered Beam.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites the limitation "the second solar mounting structure" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  For examination purposes, it is assumed that Applicant intended to make the claim dependent upon claim 14.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 6, 9, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2015/0303864 to Gonzalez Moreno.  Regarding claim 1, Gonzalez Moreno discloses a tracker (see figure 3) comprising a foundation (305) and a cantilevered beam support (301, 302) mounted on the foundation.  The cantilevered beam support comprises a bearing assembly (301) mounted on the foundation, and a cantilevered solar module mounting structure (302) having a first end attached to the bearing assembly, and an opposite end that is unsupported.  There is a solar module mounted on the cantilevered solar module mounting structure (see paragraph 65… via 304).
Regarding claim 2, the bearing assembly is configured for clockwise rotation around a first axis, and counterclockwise rotation around the first axis.  The cantilevered solar module mounting structure is configured to rotate with the bearing assembly around the first axis.  Regarding claim 6, the bearing assembly is an articulating bearing assembly comprising an articulating joint (the bearing 301 rotates 302 and 304… see last 3 lines of paragraph 65).  Regarding claim 9, the cantilevered support module mounting structure (302) is a torque tube.  Regarding claim 20, the cantilevered solar module mounting structure (302) does not extend over the foundation (305).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gonzalez Moreno.  Gonzalez Moreno discloses the torque tube as having a tubular cross section, instead of a rectangular cross section.  However, the shape of the torque tube is a design preference that would have been obvious to one of ordinary skill in the art at the effective filing date of the present invention, as a tube with a rectangular shape would function in the same way as the cylindrical tube of Gonzalez Moreno.  Applicant also notes that round tubes can be used for the torque tube (see page 29, lines 5 and 6)
Regarding claim 11, the cantilevered beam support further comprises a module attachment bracket (304) attaching the solar module to the torque tube.
Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gonzalez Moreno.  Regarding claim 19, Gonzalez Moreno discloses an azimuth drive (see paragraphs 56 and 65) to drive rotation of the cantilevered solar module structure, but does not disclose a slew drive.  However, Applicant’s disclosure notes that slew drives are commonly utilized with trackers (see the last 6 lines of paragraph 5 of the specification).  Because both Gonzalez Moreno and the prior art cited by Applicant disclose drives for rotating tubes of a tracker, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present invention to have substituted one drive for the other, to achieve the predictable result of a slew drive in the tracker of Gonzalez Moreno.

Allowable Subject Matter
Claims 3-5, 7, 8, and 12-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2020/0373878 to Smith
US 2010/0043776 to Gee
US 2017/0234580 to Worden
US 2018/0073773 to Grushkowitz
US 2020/0076355 to Hudson
US 2015/0316639 to Russ
US 8893445 to Yen
The above prior art discloses various solar/photovoltaic trackers.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN M MARSH whose telephone number is (571)272-6819. The examiner can normally be reached Mon-Thurs 9 am-7:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STEVEN M. MARSH
Primary Examiner
Art Unit 3632



/STEVEN M MARSH/Primary Examiner, Art Unit 3632